Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims objection
The claims as written does not conform to the practice at USPTO.  Suggest the claims be 
rewritten as follows:
Claim 1  line 12, the recitations “non-normal time,” should be changed to – a non-normal time, --;
(Propose)  Claim 4.  The turning function-equipped hub unit as claimed in claim 3,
wherein the hub unit main body includes an outer ring, [said outer ring having an annular part that fixed to an outer peripheral surface of an outer race that is a stationary ring of the hub bearing; and 
attachment shaft parts protruding upward and downward from an outer periphery of the annular part, each of the attachment shaft parts being attached [to the rotation allowing support component, and
the annular part [
The objection will not be held in abeyance.

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Mackle et al. (USPUB. 2002/0036385 – hereinafter Mackle et al.) is the closest prior art to the claimed invention.  Hower, Makle et al. does not explicitly teach a turning function-equipped hub unit having a turning actuator configured to rotationally drive the hub unit main body about the turning axis, wherein the unit support member includes an abutment part configured such that a part of the hub unit main body is brought into abutment with the abutment part in the vertical direction during a non-normal time, the non-normal time in which the abutment is caused being defined as a time when an impact load equal to or greater than a predetermined value acts on the hub unit main body in the vertical direction due to an external force from the wheel, and the abutment part is separated from the hub unit main body in the vertical direction during normal
time.

 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/               Primary Examiner, Art Unit 3611